Title: To John Adams from Isaac Stephens, 18 July 1786
From: Stephens, Isaac
To: Adams, John


     
      Sir
      algir July 18th. 1786
     
     I take the Liberty of Directing a Letter to your Honour in order to Convey My Letters to Boston and Will be much obliged to you to forword them & further for gods Sake and the Love of Man to assist Us in this Sad State of Slavery allthough the Sum Is Large But we Cannot help that it is Despreat To be Under the Situation of a Slave as We are the property of the King as Much as his horse Sir if Mr Lamb has Related the Matter as he Told the King he Would be hear in four months and this King Never puts any Confidence in a Nation that Deceves him once I hope Mr Lamb will be hear Within the time for the King has given out that word—
     our Rademption Nothing Conserrns the peace from Your most obedent and humble Servent
     
      Isaac Stephens
     
    